Citation Nr: 0505477	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-23 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1972 to 
August 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2003, a 
statement of the case was issued in July 2003, and a 
substantive appeal was timely received in August 2003.  

The Board notes that in April 2002, service connection claims 
were received from the veteran for diabetes and hepatitis C.  
The claims folder does not include a RO decision on these 
claims and the Board hereby refers this matter to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  By a rating decision in January 2000, service connection 
for a schizoaffective disorder was denied; the veteran did 
not file a notice of disagreement.  

2.  In April 2002, the veteran requested that his claim of 
service connection for a variously diagnosed mental disorder 
be reopened.

3.  Evidence received since the January 2000 rating decision 
is cumulative and does not bear directly and substantially 
upon the subject matter of whether the veteran's mental 
disorder was incurred in or aggravated by service, or is 
otherwise related to service; when considered alone or 
together with all of the evidence, both old and new, it does 
not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The January 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  The evidence received since the RO denied service 
connection for a schizoaffective disorder in January 2000, is 
not new and material, and the claim for this benefit is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision and statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a June 2002 VCAA letter, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the June 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice in the June 2002 letter, which was prior to the 
September 2002 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and private medical records.  The RO 
has made attempts to obtain evidence identified by the 
veteran.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

In a January 2000 rating decision, the veteran's claim for 
service connection for schizoaffective disorder was denied.  
The veteran was notified of that determination and informed 
of appellate rights and procedures the following month.  
However, the veteran did not file a notice of disagreement to 
initiate an appeal from the January 2000 rating decision.  
The January 2000 rating decision therefore became final.  
38 U.S.C.A. § 7105(c).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  

In April 2002, the veteran requested that his service 
connection claim for a variously diagnosed mental disorder be 
reopened.  By regulation, for purposes of the veteran's 
request new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The decision of the RO in the January 2000 rating decision to 
deny the veteran's claim for service connection for 
schizoaffective disorder was essentially based on the finding 
that there is no evidence that the disorder was incurred in 
or caused by service.  In connection with his current attempt 
to reopen his service connection claim, additional evidence 
from the veteran has been received.  

Evidence at the time of the January 2000 rating decision 
consisted of service medical records and June 1999 to July 
1999 hospital records from Vernon State Hospital.  The 
October 1972 report of medical history upon induction into 
service and the July 1973 report of medical history upon 
separation from service both showed the veteran had nervous 
trouble.  A May 1973 record revealed the veteran was treated 
for nervousness and apparently a mental health consultation 
was requested.  

The June to July 1999 records from Vernon State Hospital 
indicated that the veteran's history included diagnoses of 
polysubstance abuse and schizoaffective disorder, personality 
disorder mixed with antisocial and explosive traits, and 
showed that the veteran had been treated in psychiatric 
hospitals.  The records indicated that the veteran heard 
voices and had visual images.  The presumptive diagnoses 
included schizoaffective bipolar type, provisional, severe 
polysubstance abuse (in institutional remission), rule out 
dementia secondary to polysubstance abuse and head injury, 
rule out malingering, and antisocial personality disorder.  
Other diagnoses apparently included psychosis.

These records also indicated that during service the veteran 
was in Thailand and had to dispose of bodies of dead 
soldiers.  Reportedly the veteran used a lot of drugs while 
there and became more nervous and intense.  The veteran 
reported that he was hospitalized for a month during service 
but didn't remember ever being in the hospital or why he was 
there.  He said he was in South Oaks Hospital in 1974 and 
reported hearing voices since before 1974.  The veteran 
reported having blackouts when he could not remember where he 
had been or what he had done.  

Evidence received since the January 2000 rating decision 
includes a February 1999 letter from Correctional Health Care 
Services, June 1999 to September 1999 treatment reports from 
Vernon State Hospital, outpatient treatment reports from the 
Texas Department of Criminal Justice dated from January 2001 
to March 2001, a December 2001 opinion from the 14th Court of 
Appeals, and various statements from the veteran indicating 
that he was abused by his sergeant during service.  The 
February 1999 letter indicated that the veteran was 
delusional about his years in service.  The letter showed 
that the veteran's diagnoses included poly-substance abuse, 
schizoaffective disorder, personality disorder, mixed, with 
anti-social traits and explosive traits.  

The June 1999 to September 1999 records from Vernon State 
Hospital indicated that the veteran's history included 
diagnoses of polysubstance abuse, schizoaffective disorder, 
personality disorder mixed with anti social traits.  The 
veteran reported that during service he was using inhalants 
and blacked out.  He seemed to state that he was hospitalized 
and eventually given a general discharge.  He said he was in 
South Oaks Hospital in 1974 and reported hearing voices since 
before 1974.  The records indicated that the veteran heard 
voices and had visual images.  The final diagnoses included 
schizoaffective disorder bipolar type, severe polysubstance 
abuse (in institutional remission), dementia secondary to 
polysubstance abuse and head injury, malingering, and 
antisocial personality disorder.  

Records from the Texas Department of Criminal Justice showed 
the veteran was currently experiencing no significant 
psychological difficulties.  The records also referred to the 
veteran's service and apparently he had a disciplinary 
related discharge.  The veteran pointed out that the December 
2001 Court opinion referred to his schizophrenic disorder and 
stated that it appeared that the veteran suffered from mental 
illness as a result of his past service in the military.  

Various statements received from the veteran and his 
representative, including the veteran's April 2002 claim, 
June 2003 statement, and September 2003 brief, indicated that 
during service, the veteran's sergeant threw him from his top 
bunk a few times a week causing the veteran head injury which 
led him to start taking pain pills.  When the veteran could 
not find pills, he would sniff paint thinner.  The headaches 
would go away but the veteran would forget what happened the 
day before.  The veteran reported being hospitalized at 
Aberdeen Proving Grounds for a mental disorder.  He argued 
that he gets in trouble during his blackouts, which are due 
to service.  The veteran stated that he opted to take a 
general discharge and receive back pay rather than getting a 
medical discharge.  

As presented above, the June 1999 to September 1999 records 
from Vernon State Hospital somewhat overlap with the records 
that were in the claims folder at the time of the January 
2000 rating decision.  Thus a part of the records is not new 
as they were considered in the January 2000 rating decision.  
The rest of the evidence received from the veteran since the 
January 2000 rating decision although new is not material.  
The new part of the Vernon State Hospital Records seemed to 
provide additional information on the veteran's mental status 
during service, but this appeared to be history as reported 
by the veteran.  The remaining evidence, including the new 
records from Vernon State Hospital showed some modified 
diagnoses as to the veteran's mental disorder but did appear 
to provide a medical opinion linking the veteran's mental 
disorder to service.  The December 2001 Court opinion linked 
the veteran's mental illness to service, however, this does 
not constitute a medical opinion as to the causation and 
etiology of the veteran's mental disorder.  The veteran's 
report that his sergeant's abuse during service has led to 
his black outs is without probative value.  The veteran as a 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the veteran has provided no new and material 
evidence that his mental disorder was incurred in or 
aggravated by service.  Evidence received since the RO's 
January 2000 rating decision simply documents treatment for 
the veteran's variously diagnosed mental disorder.  The fact 
that the veteran suffered from a psychiatric disorder was 
already know at the time of the January 2000 rating decision.  
None of the newly received items of evidence suggest that the 
disorder was manifested or aggravated during service.  To the 
extent that newly received medical records refer to 
psychiatric disability during service, such references appear 
to merely be a restating of history supplied by the veteran 
as opposed to any independent review of the evidence.  As 
such, the evidence received subsequent to the RO's January 
2000 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the veteran's claim of entitlement to service 
connection for a variously diagnosed mental disorder.  
38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
psychiatric disability.  The appeal is denied.  



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


